DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS filed on October 11, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 8, at the end of the claim, a limitation is recited with a stipulation regarding the “ladder assembly” being in a condition of “when fully retracted”.  This recitation is indefinite because the “ladder assembly” has not been recited so as to be extensible or retractable in claim 8, or in claim 1 (from which claim 8 directly depends), whereby the metes and bounds of “when fully retracted” can be understood.
Regarding claim 9, on line 2, a limitation is recited with a stipulation regarding the “ladder assembly” being in a condition of “fully extended”.  This recitation is indefinite because the “ladder assembly” has not been recited so as to be extensible or retractable in claim 9, or in claim 1 (from which claim 9 directly depends), whereby the metes and bounds of “fully extended” can be understood.
Regarding claim 18, at the end of the claim, a limitation is recited with a stipulation regarding the “ladder assembly” being in a condition of “when fully retracted”.  This recitation is indefinite because the “ladder assembly” has not been recited so as to be extensible or retractable in claim 18, or in claim 17 (from which claim 18 directly depends), whereby the metes and bounds of “when fully retracted” can be understood.
Regarding claim 20, on line 1, the recitation, “wherein the chamfered corner is first chamfered corners” is unclear.  What exactly does it mean that a chamfered corner is chamfered corners?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,442,668.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent clearly include each and every element, limitation and interrelated structural detail of the apparatus claimed in the instant application, with the claims of the instant application being presented in a broader manner, as well as in a manner which shuffles different element combinations between different claims, as compared with the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Do, US Patent Application Publication No. 2008/0099212, in view of Salmi et al., USPN 7,178,631.
As to claim 1, Do (see Figs. 1 and 2) shows a mid-mount fire apparatus (100) comprising: a chassis (no specific reference number, but clearly shown); a body assembly (no specific reference number, but clearly shown, inclusive of the dashed lines on the chassis) coupled to the 
It should be noted that it was old and well known in the art to include a rotating and extensible/retractable ladder assembly coupled to the chassis of a vehicular-based fire-fighting apparatus, and to do so with (or without) a nozzle assembly connected at a distal end of the rotating and extensible/retractable ladder assembly.  Indeed, Salmi shows various prior art embodiments of a vehicular-based fire-fighting apparatus, including at least one (see Figs. 3-5) having a rotating and extensible/retractable ladder assembly (22 and/or 84), which is clearly shown in combination with a nozzle assembly connected at a distal end thereof.  One having ordinary skill in the art would readily recognize that inclusion of an aerial ladder assembly with a vehicular-based fire-fighting apparatus provides the advantage of allowing fire fighters to access high locations, as well as allow for extraction of people from a burning building, as is well known.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fire apparatus of Do, to include an extensible/retractable ladder assembly, as taught by Salmi, with the rotating and 
As to claim 2, the fire apparatus of Do, as modified by Salmi above and applied to claim 1, would meet the recited apparatus wherein the ladder assembly includes a plurality of extensible ladder sections (extensible ladder sections are clearly shown with the aerial ladder in at least Figs. 3 and 4 of Salmi).
As to claim 8, the fire apparatus of Do, as modified by Salmi above and applied to claim 1, would also exhibit the apparatus as having an overall length, with a first portion thereof extending from a rear end of the body assembly to a middle of the rear axle, and a second portion thereof extending from the middle of the rear axle to a front end of the front cabin; and further, the recitation wherein a distal end of the ladder assembly does not extend beyond the rear end of the body assembly when fully retracted, would also be met.  However Do, as modified above, does not expressly disclose how many inches in length the overall length is, or how many inches each of the first and second portions are.  Thus, Do is silent as to the first portion being at most 160 inches, the second portion being at least 320 inches, and the overall length being at most 502 inches, although it is quite conceivable that the overall length and the lengths of the first and second portions of Do could meet these length ranges.  Regardless, one having ordinary skill in the art would readily understand that the lengths of the first and second portions of a fire apparatus like that shown by Do would be an important variable when it comes to designing the apparatus to have maximum stability during use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the apparatus of Do, as modified above, so as to have the lengths of the first and second portions, as well as an overall length, which fall within the recited ranges, since such would be an .  In re Aller, 105 USPQ 233 (CCPA 1955).
As to claim 9, the fire apparatus of Do, as modified by Salmi above and applied to claim 1, would also exhibit the apparatus as having a tip load rating with the ladder assembly in a fully extended position, and/or a rear axle having a gross axle weight rating.  However, Do (as modified by Salmi), is silent as to the tip load rating being at least 1000 pounds, and is silent as to the gross axle weight being no more than 48,000 pounds.
It should first be noted that while both of the recited options are not required by the prior art to meet the claim, modifying the applied prior art to meet the limitations in both options would be well within the ordinary skill of one in the art.  With respect to the tip load rating, with the fire apparatus of Do modified to include the ladder assembly taught by Salmi, one having ordinary skill in the art would readily understand the importance of determining an optimal tip load rating for the ladder in a fully extended position (inclusive of a fully extended position while not including a work basket coupled to a distal end thereof), so that fire fighters using the apparatus can be assured that the apparatus is stable when a load is placed at the tip of the ladder assembly in the fully extended position, such as when one or more fire fighters are at the distal end of the ladder and/or when people being extracted from a burning building are applying their weight at the end of the fully extended ladder assembly while being rescued.  With respect to the gross axle weight range limitation, although it is quite conceivable that the weight rating of the rear axle of the Do apparatus could meet this recited range, one having ordinary skill in the art would readily understand that the gross axle weight rating of the rear axle assembly of a fire .  In re Aller, 105 USPQ 233 (CCPA 1955).
As to claim 10, the fire apparatus of Do is shown to include a water tank (102).  However, Do is silent as to a particular gallon capacity of the water tank, whereby the water tank capacity is in the range of less than 300 gallons, although it is quite conceivable that the capacity of the water tank shown by Do falls within this recited range.  Regardless, one having ordinary skill in the art would readily understand that the capacity of the water tank of a fire apparatus like that shown by Do would be an important variable when it comes to designing the apparatus to have maximum stability during use, while still providing an adequate quantity of water for extinguishing or suppressing a particular fire event.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the apparatus of Do, as modified above, so as to have a water tank capacity falling within the recited range, since such would be an important variable when it comes to designing the apparatus in order to maximize stability of the apparatus during use, while still providing an adequate quantity of water for extinguishing or suppressing a particular fire event, and since it has been held that where the general conditions of a claim are disclosed in the prior art, .  In re Aller, 105 USPQ 233 (CCPA 1955).  It should also be noted that a modification to the prior art apparatus of Do so as to meet the gallon capacity range recited in the claim amounts to nothing more than an obvious change in size of a component of the apparatus, which is well within the ordinary skill of one in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salmi et al., USPN 7,178,631, in view of Wood, US Patent Application Publication No. 2009/0256386.
As to claim 11, Salmi (see Fig. 5) shows a prior art fire apparatus comprising: a chassis (no specific reference number, but clearly shown); a body assembly (no specific reference number, but clearly shown) coupled to the chassis, wherein the body assembly has first corners at a rear end thereof (the end of the body assembly opposite the clearly shown front cabin); a front cabin (no specific reference number, but clearly shown) coupled to the chassis forward of the body assembly; a front axle coupled to the chassis (no specific reference number, but clearly shown); a rear axle (no specific reference number, but clearly shown) coupled to the chassis; and a ladder assembly (84) coupled to the chassis; wherein at least one of: 
(i) the ladder assembly includes a work basket coupled to a distal end
thereof, the work basket having second chamfered corners that correspond with the first
chamfered corners of the body assembly (not required if option (ii) is met); or
(ii) the body assembly includes a ladder coupled to at least one of the first corners (as shown in Fig. 5 of Salmi, there is clearly a ladder coupled to a rear corner of the body assembly, because lateral rail elements, stringers and rungs are clearly shown).  However, while it appears 
Wood shows various vehicular apparatuses (such as in Fig. 4b) having a body assembly of a generally similar size and design as compared to that of Salmi, and Wood teaches including chamfered corners (see Fig. 6a) at a rear end of the body assembly in order to provide aerodynamic drag reduction, thus increasing fuel economy of the vehicle (see paragraphs [0068] and [0070]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corners of the rear end of the body assembly of Salmi, to include first chamfered corners (in the event that the rear end corner(s) of Salmi is/are not chamfered), as taught by Wood, whereby at least option (ii) of claim 11 would be met, thereby providing aerodynamic drag reduction, thus increasing fuel economy of the apparatus.
As to claim 13, Salmi, as modified by Wood above and applied to claim 11, would meet the recited fire apparatus wherein the body assembly includes the ladder.
As to claim 17, Salmi (see Fig. 5) shows a prior art vehicle comprising: a chassis (no specific reference number, but clearly shown); a body assembly (no specific reference number, but clearly shown) coupled to the chassis, wherein the body assembly has a corner at a rear end thereof (the end of the body assembly opposite the clearly shown front cabin); and a ladder coupled to the corner (as shown in Fig. 5 of Salmi, there is clearly a ladder coupled to a rear corner of the body assembly, because lateral rail elements, stringers and rungs are clearly shown).  However, as discussed above, while it appears that it is possible the rear end corner 
Wood shows various vehicular apparatuses (such as in Fig. 4b) having a body assembly of a generally similar size and design as compared to that of Salmi, and Wood teaches including chamfered corners (see Fig. 6a) at a rear end of the body assembly in order to provide aerodynamic drag reduction, thus increasing fuel economy of the vehicle (see paragraphs [0068] and [0070]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corners of the rear end of the body assembly of Salmi so as to be chamfered corners (in the event that the rear end corner(s) of Salmi is/are not chamfered), as taught by Wood, thereby providing aerodynamic drag reduction, thus increasing fuel economy of the apparatus.
As to claim 18, Salmi (see again, Fig. 5) also shows the vehicle including a ladder assembly (84) coupled to the chassis (ladder 84 is coupled at least indirectly to the chassis at “mount 98”) between a front axle and a rear axle of the vehicle (ladder coupling point 98 is located between the front and rear axle, as shown in Fig. 5), wherein a distal end of the ladder assembly does not extend past the rear end of the body assembly when fully retracted.

Claims 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Do, US Patent Application Publication No. 2008/0099212, in view of Wood, US Patent Application Publication No. 2009/0256386 and Salmi et al., USPN 7,178,631.
As to claim 11, Do (see Figs. 1 and 2) shows a fire apparatus (100) comprising: a chassis (no specific reference number, but clearly shown); a body assembly (no specific reference 
Regarding the chamfered corners recitation, Wood shows various vehicular apparatuses (such as in Fig. 4b) having a body assembly of a generally similar size and design as compared to that of Do, and Wood teaches including chamfered corners (see Fig. 6a) at a rear end of the body assembly in order to provide aerodynamic drag reduction, thus increasing fuel economy of the vehicle (see paragraphs [0068] and [0070]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corners of the rear end of the body assembly of Do, to include first chamfered corners, as taught by Wood, thereby providing aerodynamic drag reduction, thus increasing fuel economy of the apparatus.

Further, regarding the inclusion of a ladder coupled to at least one of the first chamfered corners of the body assembly of Do, as modified above to include first chamfered corners, Salmi (see Fig. 5) shows a prior art fire apparatus including a body assembly having first corners at a rear end thereof (which may actually be chamfered, as previously discussed above in paragraph 10), wherein the body assembly also includes a ladder coupled to at least one of the first corners (again, as shown in Fig. 5 of Salmi, there is clearly a ladder coupled to a rear corner of the body assembly, because lateral rail elements, stringers and rungs are clearly shown).  One having 
As to claim 13, Do, as modified by Wood and Salmi above and applied to claim 11, would meet the recited apparatus wherein the body assembly includes the ladder.
As to claim 14, Do shows the fire apparatus further comprising at least one of: (i) a water tank (102) having at least a 300 gallon capacity (not required if option (ii) is met, although if the water tank shown by Do is not within the range of 300 gallons or more, such would be a simple modification which is well within the ordinary skill of one in the art); or (ii) a pump (130) positioned rearward of the front cabin and forward of an axis (rotational axis defined by 119 of Do) about which the ladder assembly would rotate in Do, as modified above and applied to claim 11.
As to claim 16, the ladder assembly of Do, as modified above and applied to claim 11, would have a proximal end that is coupled (via 119 of Do) to the chassis rearward of the front cabin and between the front axle and the rear axle.
As to claim 17, Do (see Figs. 1 and 2) shows a vehicle (100) comprising: a chassis (no specific reference number, but clearly shown); and a body assembly (no specific reference 
Regarding the chamfered corner recitation, Wood shows various vehicular apparatuses (such as in Fig. 4b) having a body assembly of a generally similar size and design as compared to that of Do, and Wood teaches including chamfered corners (see Fig. 6a) at a rear end of the body assembly in order to provide aerodynamic drag reduction, thus increasing fuel economy of the vehicle (see paragraphs [0068] and [0070]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corners of the rear end of the body assembly of Do, to include chamfered corners, as taught by Wood, thereby providing aerodynamic drag reduction, thus increasing fuel economy of the apparatus.
Also, regarding the inclusion of a ladder coupled to the chamfered corner of the body assembly of Do, as modified above to include the chamfered corners, Salmi (see Fig. 5) shows a prior art fire apparatus including a body assembly having corners at a rear end thereof (which may actually be chamfered, as previously discussed above), wherein the body assembly also includes a ladder coupled to at least one of the corners (again, as shown in Fig. 5 of Salmi, there is clearly a ladder coupled to a rear corner of the body assembly, because lateral rail elements, stringers and rungs are clearly shown).  One having ordinary skill in the art would readily recognize that including a ladder at a rear corner of a body assembly of a vehicular-based fire apparatus would at least provide fire fighters with the ability to easily climb and access the upper 
As to claim 18, Do shows the vehicle further comprising an extensible/retractable assembly (inclusive of 106, 140, 119) coupled to the chassis between a front axle and a rear axle of the vehicle.  However, the extensible/retractable assembly of Do is a rotating and telescoping boom assembly with a nozzle used in fighting fires, and Do is silent as to alternatively embodying the rotating and extensible/retractable assembly to include a ladder assembly.
Regarding inclusion of a ladder assembly coupled to the chassis, it should again be noted that it was old and well known in the art to include a rotating and extensible/retractable ladder assembly coupled to the chassis of a vehicular-based fire-fighting apparatus, and to do so with (or without) a nozzle assembly connected at a distal end of the rotating and extensible/retractable ladder assembly.  Indeed, Salmi shows various prior art embodiments of a vehicular-based fire-fighting apparatus, including at least one (see Figs. 3-5) having a rotating and extensible/retractable ladder assembly (22 and/or 84), which is clearly shown in combination with a nozzle assembly connected at a distal end thereof.  One having ordinary skill in the art would readily recognize that inclusion of an aerial ladder assembly with a vehicular-based fire-fighting apparatus provides the advantage of allowing fire fighters to access high locations, as well as allow for extraction of people from a burning building, as is well known.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fire apparatus of Do, to include an extensible/retractable .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Do, US Patent Application Publication No. 2008/0099212, in view of Salmi et al., USPN 7,178,631, as applied to claim 2 above, and further in view of Anderson, USPN 6,811,161.
The fire apparatus of Do, including the ladder assembly taught by Salmi, shows all of the recited limitations set forth in claim 2.  However, the ladder assembly of the modified Do apparatus is not expressly disclosed so as to be extensible to provide a horizontal reach of at least 88 feet and a vertical reach of at least 95 feet.
Anderson shows a vehicular-based fire apparatus (see Figs. 1-4) having an extensible and retractable ladder assembly (50) with a proximal end (at 60) that is coupled to a chassis (see column 6, line 35) at a location which is rearward of a front cabin (20) and between a front axle and a rear axle of the vehicle (in a similar manner as to how the ladder assembly of the modified Do apparatus would be coupled to the chassis), and Anderson teaches the ladder assembly to be extensible to provide a horizontal reach of at least 88 feet and a vertical reach of at least 95 feet (see column 2, lines 27-44).  One having ordinary skill would readily understand that providing such reach ranges for the ladder assembly would allow fire fighters to access a wide variety of locations and great heights during a fire fighting event, as well as allow for extraction of people in tall buildings which are burning.  Therefore, it would have been obvious to one having .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Do, US Patent Application Publication No. 2008/0099212, in view of Salmi et al., USPN 7,178,631, as applied to claim 1 above, and further in view of Wood, US Patent Application Publication No. 2009/0256386.
The fire apparatus of Do, as modified above, shows all of the recited limitations set forth in claim 1, and further, Do shows the body assembly having first corners at a rear end thereof.  However, the first corners at the rear end of the body assembly of Do are not shown or expressly disclosed so as to be chamfered.
Wood shows various vehicular apparatuses (such as in Fig. 4b) having a body assembly of a generally similar size and design as compared to that of Do, and Wood teaches including chamfered corners (see Fig. 6a) at a rear end of the body assembly in order to provide aerodynamic drag reduction, thus increasing fuel economy of the vehicle (see paragraphs [0068] and [0070]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corners of the rear end of the body assembly of Do, to include first chamfered corners, as taught by Wood, thereby providing aerodynamic drag reduction, thus increasing fuel economy of the apparatus.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Do, US Patent Application Publication No. 2008/0099212, in view of Salmi et al., USPN 7,178,631 and Wood, US Patent Application Publication No. 2009/0256386, as applied to claim 5, and further in view of Salmi et al.
The fire apparatus of Do, as modified above in paragraph 13 of the instant Office action, shows all of the recited limitations set forth in claim 5.  However Do, as modified above by Wood such that the first corners at the rear end of the body assembly are chamfered, does not show or expressly disclose inclusion of a ladder coupled to at least one of the chamfered corners.
Salmi (see again, Fig. 5) shows a prior art fire apparatus including a body assembly having first corners at a rear end thereof (which may actually be chamfered, as previously discussed), wherein the body assembly also includes a ladder coupled to at least one of the first corners (again, as shown in Fig. 5 of Salmi, there is clearly a ladder coupled to a rear corner of the body assembly, because lateral rail elements, stringers and rungs are clearly shown).  One having ordinary skill in the art would readily recognize that including a ladder at a rear corner of a body assembly of a vehicular-based fire apparatus would at least provide fire fighters with the ability to easily climb and access the upper portion of the body assembly, as would be necessary to access an extensible/retractable body-mounted ladder assembly, which the apparatus of Do, as modified above and applied to claim 1, would include.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a ladder, as taught by Salmi, coupled to at least one of the first chamfered corners of the body assembly of the modified Do apparatus, thereby at least providing fire fighters with the ability to easily climb and access the upper portion of the body assembly.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Do, US Patent Application Publication No. 2008/0099212, in view of Wood, US Patent Application Publication No. 2009/0256386 and Salmi et al., USPN 7,178,631, and further in view of Anderson, USPN 6,811,161.
The fire apparatus of Do, as modified above in paragraph 11 of the instant Office action, shows all of the recited limitations set forth in claim 11, and further, the ladder assembly of the modified Do apparatus would be extensible to provide a horizontal reach and a vertical reach, and would exhibit a tip load rating when the ladder assembly is fully extended.  However, the ladder assembly of the modified Do apparatus is not expressly disclosed so as to be extensible to provide a horizontal reach of up to 88 feet or a vertical reach of up to 95 feet, or wherein the tip load rating is at least 1000 pounds when the ladder assembly is fully extended.
It should first be noted that while all of the recited options are not required by the prior art to meet the claim, modifying the applied prior art to meet the limitations in all recited options would be well within the ordinary skill of one in the art.  Indeed, Anderson shows a vehicular-based fire apparatus (see Figs. 1-4) having an extensible and retractable ladder assembly (50) with a proximal end (at 60) that is coupled to a chassis (see column 6, line 35) at a location which is rearward of a front cabin (20) and between a front axle and a rear axle of the vehicle (in a similar manner as to how the ladder assembly of the modified Do apparatus would be coupled to the chassis), and Anderson teaches the ladder assembly to be extensible to provide a horizontal reach of up to 88 feet and a vertical reach of up to 95 feet (the longer reaches expressly disclosed by Anderson still meet and fully overlap with the shorter recited reach ranges; see column 2, lines 27-44).  Anderson also teaches the ladder assembly as having a tip load rating of at least .

Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salmi et al., USPN 7,178,631, in view of Wood, US Patent Application Publication No. 2009/0256386, and further in view of Anderson, USPN 6,811,161.
As to claim 15, the fire apparatus of Salmi, as modified above in paragraph 10 of the instant Office action, shows all of the recited limitations set forth in claim 11, and further, the 
It should first be noted that while all of the recited options are not required by the prior art to meet the claim, modifying the applied prior art to meet the limitations in all recited options would be well within the ordinary skill of one in the art.  Indeed, Anderson shows a vehicular-based fire apparatus (see Figs. 1-4) having an extensible and retractable ladder assembly (50) with a proximal end (at 60) that is coupled to a chassis (see column 6, line 35), and Anderson teaches the ladder assembly to be extensible to provide a horizontal reach of up to 88 feet and a vertical reach of up to 95 feet (the longer reaches expressly disclosed by Anderson still meet and fully overlap with the shorter recited reach ranges; see column 2, lines 27-44).  Anderson also teaches the ladder assembly as having a tip load rating of at least 1000 pounds when the ladder assembly is fully extended (see column 2, lines 44-47).  One having ordinary skill would readily understand that providing such reach ranges, as well as such a tip load rating for the ladder assembly, would allow fire fighters to access a wide variety of locations and heights during a fire fighting event, as well as allow for extraction of people in tall buildings which are burning, while still assuring stability of the apparatus while fire fighters are using the apparatus when a load is placed at the tip of the ladder assembly in the fully extended position, such as when one or more fire fighters are at the distal end of the ladder and/or when people being extracted from a burning building are applying their weight at the end of the fully extended ladder assembly while being rescued.  Therefore, it would have been obvious to one having ordinary skill in the art before the 
As to claim 16, the fire apparatus of Salmi, as modified above in paragraph 10 of the instant Office action, shows all of the recited limitations set forth in claim 11.  However, the ladder assembly of Salmi is not shown as having a proximal end that is coupled to the chassis rearward of the front cabin and between the front axle and the rear axle.
Anderson shows a vehicular-based fire apparatus (see Figs. 1-4) having an extensible/retractable ladder assembly (50) having a proximal end (at 60) that is coupled to a vehicle chassis (see column 6, line 35) rearward of a front cabin (20) of the vehicle and between a front axle (no specific reference number, but clearly shown in at least Figs. 1, 3 and 4) and a rear axle (no specific reference number, but clearly shown in at least Figs. 1, 3 and 4) of the vehicle.  Anderson teaches that mounting the proximal end of the ladder assembly to the chassis in this location contributes significantly to the longitudinal stability of the fire apparatus while the ladder is in use (see column 4, lines 54-62).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Salmi, whereby the proximal end of the ladder assembly is coupled to the chassis rearward of the front cabin and between the front axle and the rear axle, as taught by Anderson, thereby increasing longitudinal stability of the fire apparatus while the ladder is in use.

As to the horizontal and vertical reach recitations, Anderson shows a vehicular-based fire apparatus (see Figs. 1-4) having an extensible and retractable ladder assembly (50) coupled to a chassis (see column 6, line 35) between a front axle and a rear axle of the vehicle (at 60), and Anderson teaches the ladder assembly to be extensible to provide a horizontal reach of at least 88 feet and a vertical reach of at least 95 feet (see column 2, lines 27-44).  One having ordinary skill would readily understand that providing such reach ranges for the ladder assembly would allow fire fighters to access a wide variety of locations and great heights during a fire fighting event, as well as allow for extraction of people in tall buildings which are burning.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fire apparatus of Salmi, such that the ladder assembly provides a horizontal reach of at least 88 feet and a vertical reach of at least 95 feet, as taught by Anderson, thereby allowing fire fighters to access a wide variety of locations and great heights during a fire fighting event, as well as allowing for extraction of people in tall buildings which are burning.
As to the overall vehicle length recitation, one having ordinary skill in the art would readily understand that the length of the vehicle of Salmi would be an important variable when it .  In re Aller, 105 USPQ 233 (CCPA 1955).  It should also be noted that a modification to the prior art apparatus of Salmi so as to meet the overall vehicle length range recited in the claim, amounts to nothing more than an obvious change in size of the apparatus, which is well within the ordinary skill of one in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752